U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-26139 Titan Energy Worldwide, Inc. Nevada 26-0063012 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6130 Blue Circle Drive, Minnetonka, MN 55343 (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code: (952)-960-2371 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s class of common stock, as of the latest practicable date: As of May 27, 2012 the issuer had 43,487,138 shares of its common stock issued and outstanding. TABLE OF CONTENTS PART I 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 4. CONTROLS AND PROCEDURES 28 PART II 29 ITEM 1. LEGAL PROCEEDINGS 29 ITEM 1A RISK FACTORS 29 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 29 ITEM 4. MINE SAFETY DISCLOSURE 29 ITEM 5. OTHER INFORMATION 29 ITEM 6. EXHIBITS 30 SIGNATURES 31 2 ITEM 1.Financial Statements Not conforming to the Regulation S-X Rule 8-03 the Company’s Interim Financial Statements for the period ended March 31, 2012 (the “Financial Statements”) included in this Quarterly Report on the form of 10-Q (the “Form 10-Q”) have not been reviewed by an independent public accountant with professional standards for conducting such reviews, as established by generally accepted auditing standards, as may be modified or supplemented by the Securities and Exchange Commission ( the “Commission”).The review was not completed due to the cost and availability of cash required to pay past due fees owed to our independent accountant. The Company believes this is a temporary situation and will request the independent public accountants to complete the review when our liquidity position improves and we have completed a payment arrangement. Upon the completion of the review of the Company's Condensed Consolidated Financial Statements for the quarterly period ended March 31, 2012 by our independent public accountants we will amend Form 10-Q, the Financial Statements have been prepared in accordance with generally accepted accounting principles and applicable rules and regulation. In the opinion of Management, the information contained herein is accurate. 3 Titan Energy Worldwide, Inc. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS March 31 December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable less allowance for doubtful accounts Inventory, net Other current assets Total current assets Property and equipment, net Customer and distribution lists, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Accrued liabilities Customer deposits and deferred revenue Factoring obligation Notes payable - current portion Current portion of convertible debt, net of discount Total current liabilities Notes payable, less current portion - Convertible debt, net of unamortized discount - Other long term liabilities Total long-term liabilities Total liabilities Commitments and Contingencies Stockholders’ equity (deficit) Preferred Stock Series D, 10,000,000 authorized, $.0001 par value, issued and outstanding 343 and 344 shares, respectively 1 1 Common stock 1,800,000,000 shares authorized, $.0001 par value, issued 35,334,315 and 31,472,127 shares, respectively Treasury stock, at cost, held 1,550,000 and 1,550,000 shares, respectively ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to unaudited condensed consolidated financial statements 4 Titan Energy Worldwide, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2012 and 2011 Sales of equipment $ $ Sales of service and parts Netsales Material cost and labor for equipment Material cost and labor for service and parts Total cost ofsales Gross profit Operating expenses: Selling and service expenses General and administrative expenses Research and development - Corporate overhead Depreciation and amortization Losson sale of fixed assets - Total operating expenses Operating loss ) ) Other expenses Interest expense, net Amortization of debt discount and financing costs Change in fair value of embed conversion feature ) ) Change in fair value of warrants - Total Other Expense, net Net loss $ ) $ ) Weighted average number of shares outstanding Basic and diluted (loss) per common share $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. 5 Titan Energy Worldwide, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2012 and 2011 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Compensation paid by issuance of stock and stock options Depreciation and amortization Amortization of debt discount and financing costs Stock Issued for services - Change in fair value of lease obligation - Change in fair value of warrants ) ) Change in fair value of embedded conversion - Loss on sales of fixed assets - Changes in operating assets and liabilities: Accounts receivables Inventory ) ) Other assets ) Accounts payable ) ) Accrued liabilities and customer deposits Net cash used in operating activities ) ) Investing activities: Purchase offixed assets ) ) Asset purchased in business acquisitions - - Proceeds from sales of fixed assets - Net cash (used) providedin investing activities ) Financing activities: Proceeds providedby Convertible Debt - Net borrowings from Factoring Obligation - Proceeds from stock warrant exercised Proceed of promissory note - Payment of Notes Payable ) ) Net cash (used) provided by financing activities ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ ) See accompanying notes to unaudited condensed consolidated financial statements. 6 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements NOTE 1 - BACKGROUND AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Background Titan Energy Worldwide, Inc. (the “Company”) was incorporated on December 28, 2006 in the state of Nevada. The Company’s stock is traded on the OTC Pink Sheets under the symbol “TEWI.PK”. On December 28, 2006, the Company acquired Stellar Energy Services, Inc., a Minnesota corporation (“Stellar”), whereby Stellar exchanged all its common shares for 750,000 newly issued shares of the Company’s preferred stock, plus a Note payable to Stellar shareholders of $823,000. The Stellar shareholders also received 1,000,000 shares of Common Stock. Stellar provides products and services to protect an industry’s critical equipment from power outages, over/under voltage or transient surges and harmonic distortion Stellar is doing business as Titan Energy Systems, Inc (“TES”). On June 11, 2009, the Company through its wholly owned subsidiary, Grover Power, Inc., a Florida corporation (“GPI”), acquired certain assets and assumed certain liabilities of R.B. Grove, Inc.’s Industrial and Service Divisions. The purchase was effective June 1, 2009. The purchase price consisted of a cash payment of $214,827 and an $86,612 secured promissory note at 8% interest rate due November 11, 2010. The Seller also received five year warrants to purchase 200,000 shares of the Company common stock at a price of $0.01 per share. The Company determined the fair value of these warrants to be $32,000. On November 1, 2009, the Company acquired certain assets and assumed certain liabilities for a sales office in New Jersey. This business had open orders at the date of acquisition of approximately $3,000,000. The Company agreed to pay the owner $150,000. This sales office has been consolidated with the TES operations. On January 1, 2010, the Company acquired the stock of Sustainable Solutions, Inc. (“SSI”) a company that performs energy audits, consulting and management services. The purchase price for this business was a stock option to purchase 200,000 shares of the Company’s common stock at of $0.50 per share. We used the Black-Scholes method to value the stock option for this acquisition at $71,671. The asset of the business is a contract with a major utility company to perform energy assessments for the three year period from 2010 to 2012. On November 1, 2010, the Company acquired certain assets and assumed certain liabilities of Stanza Systems, Inc., a software development company specializing in smart-grid applications. This company is doing business as Stanza Technologies (“Stanza”). The purchase price for this company consisted of $175,000 in cash and assumed liabilities of $481,190. In addition, to complete this acquisition the Company had to satisfy the senior debt holders by offering common shares of the Company. The Company offered these debt holders 413,333 shares of common stock which was valued at the closing price of our stock as of November 1, 2010 resulting in a value of $186,000. At March 31, 2012 and December 31, 2011, the Company has no Preferred Stock Series A, B and C outstanding. The description of these securities is as follows: Preferred Stock, Series A, authorized 10,000,000, $.0001 par value Preferred Stock, Series B, authorized 10,000,000, $.0001 par value Preferred Stock, Series C, authorized 10,000,000, $.0001 par value 7 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements Following is a summary of the Company’s significant accounting policies. Principles of Consolidation The financial statements include the accounts of the Company and its 100% owned subsidiaries, TES, GPI, SSI and Stanza. Basis of Presentation The accompanying Consolidated Financial Statements (“Financial Statements”) have been prepared by management in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and applicable rules and regulations of the Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all the information and disclosures required by U.S. GAAP for complete consolidated financial statements. In the opinion of management, all adjustments, consisting principally of normal recurring adjustments, considered for fair presentation have been included. These Financial Statements should be read in conjunction with the Company’s unaudited consolidated financial statements and accompanying notes for the year ended December 31, 2011 on Form 10-K filed with SEC on April 27, 2012. Going Concern The accompanying Financial Statements have been prepared assuming the Company will continue as a going concern. The Company incurred a net loss for the three months ended March 31, 2012 of $616,185. At March 31, 2012, the Company had an accumulated deficit of $33,980,920. These conditions raise substantial doubt as to the Company’s ability to continue as a going concern.These Financial Statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of recorded asset amounts, or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken the following steps that it believes will be sufficient to provide the Company with the ability to continue its operations: · Management has been able to raise funds to support its working capital needs.The Company raised $200,000 in convertible debt and $67,700 in a two year promissory note during the first quarter. · Management has been successful in extending $1,890,000 of convertible notes that were in default. The new maturity date for these notes is April 1, 2013. · The Company has been able extend its factoring agreement for another year with significantly lower factoring rates thereby reducing the Company’s borrowing expenses. · The Company’s first profitable month was achieved in April 2012 as service sales reached the highest monthly level in the Company’s history. · Strong growth in the Company’s service sales division improves the Company cash flow position through the cash generated by these high margins, recurring revenues. · The Company has accumulated a strong equipment backlog and believes that the Company will achieve a positive cash flow for the rest of the year. Supplemental Cash Flow Information Regarding Non-Cash Transactions During the three months ended March 31, 2012 and 2011, the Company has entered into several non-cash transactions in order to provide financing for the Company and to conserve cash. The table below shows the transactions that occurred during the past two years. Common stock issued for conversion of Series D Preferred Stock $ $
